IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-89,547-01


                     EX PARTE BYRON ORRICK OUTLAW, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 44441-B*1 IN THE 78TH DISTRICT COURT
                             FROM WICHITA COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of murder and sentenced to life imprisonment. The Second Court

of Appeals affirmed his conviction. Outlaw v. State, No. 02-06-00447-CR (Tex. App. — Fort

Worth, 2008) (not designated for publication). Applicant filed this application for a writ of habeas

corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE

CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that he was convicted on the basis of false testimony

at trial from his co-defendant, Clifton Wiley, and also that he was in another city at the time the

murder occurred, conducting drug sales with Gerrod Robinson. In support of his allegations,

Applicant submitted an affidavit from Clifton Wiley in which he recanted his trial testimony and
                                                                                                    2

stated that he committed the offense himself. Applicant also submitted an affidavit from Gerrod

Robinson stating that Applicant was with Robinson in Arlington at the time of the murder and could

not have committed the murder.

       The trial court conducted a live habeas hearing and heard testimony and arguments about

these and Applicant’s other grounds for review. At the habeas hearing, Clifton Wiley testified that

his testimony at Applicant’s trial was true, and that his recanting affidavit was false. Gerrod

Robinson testified consistently with his affidavit, but conceded that he could have been mistaken

about the dates. Robinson’s purported alibi testimony was also contradicted by the testimony of

other witnesses at trial and at the habeas hearing. The trial court has found that Applicant knew that

the affidavits of Clifton Wiley and Gerrod Robinson were false when he submitted them in support

of his application, and that he has abused the writ by knowingly submitting false evidence.

       We agree and hold that Applicant has abused the writ and filed a frivolous lawsuit. See Ex

parte Jones, 97 S.W.3d 586 (Tex. Crim. App. 2003); TEX . GOV ’T CODE § 498.0045(a-1). Should

Applicant file future habeas applications in this cause, we will not consider the merits of his

applications unless he shows that the factual or legal basis of his grounds was unavailable in a

previously filed application. This application is dismissed.

       Copies of this order shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Filed: January 29, 2020

Do not publish